Case 3:17-cv-00079-H-LL Document 186 Filed 01/27/20 PageID.5854 Page 1 of 4




 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
 9                    SOUTHERN DISTRICT OF CALIFORNIA

10   ENSOURCE INVESTMENTS LLC, a              Case No.: 3:17-CV-00079-H-LL
     Delaware limited liability company,
11
                 Plaintiff,                   [PROPOSED] JURY QUESTIONS
12   v.
13   THOMAS P. TATHAM, an
                                              Magistrate Judge: Hon. Linda Lopez
14   individual; MARK A. WILLIS, an
                                              District Judge: Hon. Marilyn L. Huff
     individual; PDP MANAGEMENT
15                                            Courtroom: 15A
     GROUP, LLC, a Texas limited
                                              Action filed: January 13, 2017
16   liability company; TITLE ROVER,
     LLC, a Texas limited liability
17   company; BEYOND REVIEW, LLC,
18   a Texas limited liability company;
     IMAGE ENGINE, LLC, a Texas
19   limited liability company; WILLIS
20   GROUP, LLC, a Texas limited
     liability company; and DOES 1-50,
21
                    Defendants.
22
23
24
25
           Plaintiff Ensource Investments LLC and Defendant Mark A. Willis jointly
26
     submit the following proposed jury questions pursuant to the Court’s November
27
     26, 2019 Scheduling Order:
28
                              [PROPOSED] JURY QUESTIONS
                                             1                    3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 186 Filed 01/27/20 PageID.5855 Page 2 of 4




 1
 2      1. Have any of you ever worked in the securities or investment industry? If so,
           in what capacity?
 3
 4      2. Do you have any strong feelings or opinions, either positive or negative,
           about the securities or investment industry?
 5
 6      3. Have you ever worked in technology or engineering? If so, in what capacity?
 7
        4. Have you ever worked in advertising, marketing or sales? If so, in what
 8         capacity?
 9
10      5. Do you consider yourself to be an experienced investor?
11
        6. How often have you bought or sold securities (such as stocks, bonds, mutual
12         funds or commodities), outside of your own retirement account(s) --
13         frequently, rarely or never?
14
        7. Have you ever invested privately?
15
16      8. When investing, do you typically rely on the advice and recommendations of
           a professional (like a broker, financial planner or investment adviser)?
17         Please explain.
18
19      9. In general, have you (and/or your family members) had positive or negative
           experiences with investments? Please explain.
20
21      10. Do you tend to read all of the emails you receive, including those on which
            you are copied or cc’d, or just the emails specifically addressed to you?
22
23
        11. In financial matters, do you consider yourself to be a risk-taker, or more of a
24          cautious person?
25
        12. If you have ever made a risky investment, do you believe that you have
26          assumed the risk of losing that money?
27
        13. Do you believe that there are risks inherent when making an investment in
28          an unproven product or company?

                             [PROPOSED] JURY QUESTIONS
                                                 2                    3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 186 Filed 01/27/20 PageID.5856 Page 3 of 4




 1
        14. When making a securities investment, do you believe that you are
 2          guaranteed a return on that investment?
 3
 4      15. In general, do you have a favorable or unfavorable impression of lawyers?

 5
        16. Have you, or anyone close to you, felt cheated after losing money from an
 6          investment?
 7
 8      17. Do you agree with this statement: “If a person doesn’t ask the right questions
            while investing, or doesn’t follow his or her investments carefully, then she
 9          or he is responsible for any losses.”?
10
11      18. Are there any circumstances under which you think it would be appropriate
            to hold other members of a group responsible for the actions of one or two
12          members? Please explain.
13
14      19. In general, do you believe that a person who is sued but settles the lawsuit
            before trial is probably responsible for what he or she was accused of doing?
15          Please explain.
16
        20. Would you ever consider investing in a start-up company that was being
17          sued for fraud?
18
        21. Do you agree with the following statement: The majority of start-up
19          companies ultimately fail.
20
        22. Can you think of anything in your own life that reminds you of this case?
21          What and how?
22
        23. Is there anything we haven’t asked you that you think we should know?
23          Please explain.
24
25
26
27
28
                             [PROPOSED] JURY QUESTIONS
                                                3                    3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 186 Filed 01/27/20 PageID.5857 Page 4 of 4




 1   Respectfully submitted,
 2
 3   DATED: January 27, 2020             PANAKOS LAW, APC
 4
 5                                       By: /s/ Aaron D. Sadock
 6                                       Attorney for Plaintiff
 7                                       ENSOURCE INVESTMENTS LLC
 8
     DATED: January 27, 2020        SULLIVAN HILL REZ & ENGEL
 9
10                                       By: /s/ Shannon D. Sweeney
11                                       Attorney for Defendants MARK A WILLIS;
                                         BEYOND REVIEW, LLC; IMAGE
12                                       ENGINE, LLC; and WILLIS GROUP, LLC
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                               [PROPOSED] JURY QUESTIONS
                                             4                    3:17-CV-00079-H-LL
